UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7118


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHN PAUL SMITH,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:02-cr-00064-GMG-7)


Submitted: January 10, 2018                                       Decided: January 22, 2018


Before GREGORY, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Paul Smith, Appellant Pro Se. Paul Thomas Camilletti, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Paul Smith appeals the district court’s order granting him a sentence

reduction pursuant to his 18 U.S.C. § 3582(c)(2) (2012) motion based on Amendment

782. On appeal, Smith argues the district court erred in not appointing him counsel and

conducting a hearing based on Amendment 657, and in its finding of actual oxycodone

for which he was accountable. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See United States v.

Smith, No. 3:02-cr-00064-GMG-7 (N.D.W. Va. Aug. 14, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2